36 So.3d 872 (2010)
Kishaune LYNCH, Petitioner,
v.
STATE of Florida, Respondent.
No. 5D10-1363.
District Court of Appeal of Florida, Fifth District.
June 4, 2010.
*873 Kishaune A. Lynch, Jasper, pro se.
Bill McCollum, Attorney General, Tallahassee and Wesley Heidt, Assistant Attorney General, Daytona Beach, for Respondent.
PER CURIAM.
The petition for belated appeal is granted. A copy of this opinion shall be filed with the trial court and be treated as the notice of appeal from the June 23, 2009, order denying Petitioner's rule 3.800(a) motion in Case No. 48-04-CF-4321-OA in the Circuit Court in and for Orange County, Florida. See Fla. R.App. P. 9.141(c)(5)(D).
PETITION GRANTED.
MONACO, C.J., ORFINGER and SAWAYA, JJ., concur.